IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 71

                                                                APRIL TERM, A.D. 2022

                                                                          June 10, 2022

 JESSICA J. HEHN,

 Appellant
 (Petitioner),

 v.                                                         S-21-0236

 DAVID V. JOHNSON, II,

 Appellee
 (Respondent).

                    Appeal from the District Court of Sheridan County
                       The Honorable William J. Edelman, Judge

Representing Appellant:
      Stacy Michelle Kirven, Kirven Law, LLC, Sheridan, Wyoming.

Representing Appellee:
      No appearance.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of any typographical or other formal errors so that correction may be made before
final publication in the permanent volume.
BOOMGAARDEN, Justice.

[¶1] Jessica Hehn (Mother) appeals the district court’s default order establishing child
custody, visitation, and support. David Johnson, II (Father) did not file a brief on appeal.
We reverse and remand for further proceedings on visitation and child support.

                                                  ISSUE

[¶2] The dispositive issue is whether the district court abused its discretion in
establishing visitation and child support.

                                                  FACTS

[¶3] The parties never married but are the biological parents of two minor children, born
in 2014 and 2018.

[¶4] In August 2019, Mother petitioned to establish custody, visitation, and child
support. She requested sole legal and physical custody of the children, as well as child
support and medical support. Father was properly served but failed to respond. On
Mother’s request, the Clerk of District Court entered default against him.

[¶5] In October, the court held a default hearing where Mother appeared in person with
counsel. Father, who was in custody on a pending criminal matter, also appeared in person
but represented himself. After summarizing the procedural posture of the case, the court
asked Mother what orders she sought.

[¶6] Mother requested primary custody, with “a slow, graduated” 15-month visitation
schedule for Father. 1 She also requested the court require Father to meet certain
requirements during the graduated visitation period because his life had been unstable for




1
    Under Mother’s proposed schedule, visitation would increase every three months:

                  •   Months 1–3: supervised visitation for four hours every other Saturday.
                  •   Months 4–6: monitored visitation for four hours every other Saturday.
                  •   Months 7–9: visitation for eight hours every other Saturday.
                  •   Months 10–12: visitation for eight hours every Saturday and eight
                      hours every other Sunday, with no overnight visitation.
                  •   Months 13–15: visitation for eight hours every Saturday, eight hours
                      every other Sunday, and overnight visitation one weekend a month.

From then on, Father would have “a more standard visitation schedule[,]” including every other weekend
and rotating holidays; summer visitation would remain the same.


                                                      1
several years. 2 More specifically, she asserted he had been in and out of jail, had been
using drugs, and had unstable housing and employment. As to child support, she asserted
Father had been a roofer for approximately 10 years and informed the court that she had
researched the median wage of roofers in Wyoming. The court interjected that Father
would pay no child support while he was incarcerated and Mother clarified that she would
try to impute such income to Father when he was released.

[¶7] At the end of the hearing, the court said Mother’s proposed order “sound[ed]
relatively reasonable,” but “there [was] no way to kick it into gear” until they knew what
was going to happen in Father’s criminal case. The court thus intended to enter a temporary
order.

[¶8] Pursuant to the temporary order, which the court entered in mid-October 2019,
Mother had sole physical custody of the children, the parties shared legal custody, and
Father paid no child support. In addition, the court ordered Father to inform Mother when
he knew what was going to happen in his criminal case so she could request another hearing
and the court could reevaluate custody, visitation, and support.

[¶9] Shortly after the court issued the temporary order, Mother informed the court that
Father had been sentenced to serve two to four years in prison. She requested the court
hold an expedited hearing and enter a permanent order before he was transported to
Rawlins, Wyoming, to begin serving his sentence. The court does not appear to have ruled
on her request.

[¶10] Approximately a year and a half later, in May 2021, Mother informed the court that
Father had been released from prison in April. She requested a default hearing so the court
could enter a permanent order.

[¶11] At the default hearing that August, Mother appeared in person with counsel. Father
also appeared in person but represented himself. After summarizing the procedural posture
of the case, the court turned the floor over to Mother to address her requests. As before,
she requested primary custody, with a graduated, 15-month visitation schedule for Father
because the children did not know him. As to child support, Mother asserted Father was a
roofer by trade and currently worked for a roofing company. She then explained that, in
her default order, she calculated Father’s net monthly income to be $1,404 based on the
“mean wage for roofers.” She thus determined that his child support obligation was $363


2
  Mother requested the court require Father to fulfill the following requirements during the graduated
visitation period: engage in at least 80 percent of visitation; not be under the influence of drugs or alcohol;
submit to a breathalyzer or urinalysis before visitation if Mother had reasonable suspicion he was under the
influence of drugs or alcohol; “live a law-abiding life”; not violate probation; “follow through with any
treatment programs and aftercare recommendations”; “maintain steady employment”; and not change
housing without good cause and advance notice to Mother.


                                                      2
per month and his retroactive child support obligation was $1,452. Mother expressly
acknowledged, however, that Father could testify about his actual income.

[¶12] On the court’s inquiry, Father confirmed he had reviewed Mother’s proposed
visitation order “a little bit” and thought 15 months of supervised visitation was excessive
because he had been making an effort to see his children. Mother attempted to clarify that
her proposed visitation order spanned 15 months total, with only three months of
supervised visitation, followed by three months of monitored visitation. The court
suggested they take a brief recess so Father could review Mother’s proposed visitation
schedule and ask her counsel any questions he had about it. The court added that, if Father
agreed with the schedule, the court would sign it; if not, they would decide what to do next.
After the recess, Father said he did not agree to six months of supervised or monitored
visitation, as he had a stable home and frequently talked to his children.

[¶13] After Father explained his position, the court said it did not “really need evidence”
because it understood Mother’s request and the basis for it. The court proposed taking
Mother’s visitation schedule under advisement for modification because it agreed with
Father that the transition to standard visitation should occur “a little faster.” The court thus
heard no evidence.

[¶14] In its default order, the court found it in the children’s best interest for Mother and
Father to have joint legal custody, Mother to have primary physical custody, and Father to
have “reasonable, graduated visitation.” Visitation would be as the parties decided was in
the children’s best interest. But if they could not agree then they must follow the court’s
schedule.

[¶15] Under the court’s schedule, visitation would increase from limited supervised
visitation to standard visitation in three months if Father met the requirements Mother
requested, see supra n.2. For the first month, he would have three hours of supervised
visitation every week. For the second month, he would have eight hours of visitation every
week. From then on, he would have standard visitation, including every other weekend
during the school year, rotating holidays, and most of summer break.

[¶16] As to child support, the court found Mother’s net monthly income was $1,151,
Father’s net monthly income was “$1,404[] (imputed),” and their joint presumptive child
support obligation was $839. Mother’s share for primary custody was $377, Father’s share
for primary custody was $461, and his share applying the self-support reserve was $363.
The court therefore ordered Father to pay $363 a month in child support, as well as $1,452
in retroactive support for April to July 2021.




                                               3
                                              DISCUSSION

[¶17] Mother challenges the court’s visitation and child support determinations. We
address her arguments in turn, reversing and remanding for further proceedings on both. 3

        A.       Child Custody – Visitation

[¶18] We review child custody determinations for an abuse of discretion. Sears v. Sears,
2021 WY 20, ¶ 13, 479 P.3d 767, 772 (Wyo. 2021) (citing Johnson v. Johnson, 2020 WY
18, ¶ 10, 458 P.3d 27, 32 (Wyo. 2020)). “Judicial discretion is a composite of many things,
among which are conclusions drawn from objective criteria; it means exercising sound
judgment with regard to what is right under the circumstances and without doing so
arbitrarily or capriciously.” Id. (quoting Johnson v. Clifford, 2018 WY 59, ¶ 8, 418 P.3d
819, 822 (Wyo. 2018)). “A district court does not abuse its discretion if it could reasonably
conclude as it did.” Id. (quoting Johnson, ¶ 8, 418 P.3d at 822).

                 i. Best Interests – Findings

[¶19] Mother complains that, in its default order, the court did not mention the best interest
factors under Wyo. Stat. Ann. § 20-2-201(a), make any findings of fact about the children’s
best interest, or explain why it altered her proposed default order so significantly. Though
Mother accurately characterizes what the court did not include in its default order, neither
party requested specific findings pursuant to W.R.C.P. 52(a). 4

3
  Mother summarily argues the district court’s entry of the temporary order conflicts with our precedent. In
Womack v. Swan, we recognized that “[i]n exercising its discretion to formulate parenting arrangements,
there may be a circumstance for which a district court’s sua sponte temporary order is a reasonable response
to specific problems and needs in the fair administration of justice.” Womack v. Swan, 2018 WY 27, ¶ 13,
413 P.3d 127, 134 (Wyo. 2018). For example, it may be appropriate to enter a brief temporary order while
considering a petition to permanently change custody. Id. ¶¶ 12, 14, 413 P.3d at 134.

We opine the district court abused its discretion in entering a temporary order under these circumstances.
After the 2019 default hearing, the district court, on its own motion, issued a temporary order as a sort of
probationary custody arrangement while Father was in prison. That temporary order remained in place for
nearly two years—from October 2019 until the court entered the final order in August 2021. The district
court may have believed it to be in the children’s best interest to award Mother sole physical custody while
Father was incarcerated, thus shielding them from exposure to his imprisonment. But, by doing so, the
court failed to ensure the children could begin building a relationship with him through, for example,
telephone calls or letters and cards.

However, the remedy where a court abuses its discretion in entering a temporary order is to remand for the
entry of a final one, id. ¶ 16, 413 P.3d at 135, and here a final order is already in place. We therefore limit
our examination to whether the court abused its discretion in ordering visitation and child support.
4
  W.R.C.P. 52(a)(1)(A) provides:




                                                      4
[¶20] “[A] party who fails to request findings of fact prior to trial cannot complain later
of the absence of formal findings, including the absence of findings addressing the [best
interest] factors enumerated in § 20-2-201(a).” JT v. KD, 2008 WY 104, ¶ 15, 192 P.3d
969, 972 (Wyo. 2008) (citations omitted). “While we encourage district courts to spell out
the reasons for their conclusions, they are not required to do so unless a Rule 52 request is
made.” Id. (citation omitted); see also Castellow v. Pettengill, 2021 WY 88, ¶ 10, 492 P.3d
894, 898 (Wyo. 2021); Kimzey v. Kimzey, 2020 WY 52, ¶ 38 n.2, 461 P.3d 1229, 1241 n.2
(Wyo. 2020). Because she did not request specific findings, Mother cannot be heard to
complain on appeal that the district court did not adequately address the statutory best
interest factors or more fully explain its reasoning. See JT, ¶ 15, 192 P.3d at 972.

              ii. Best Interests – Evidentiary Basis

[¶21] Mother next argues the court erred because it had no evidentiary basis to determine
what visitation schedule was in the children’s best interest. She asserts that, when it
became apparent that Father disagreed with her proposed default order, the court should
have set the matter for an evidentiary trial. We conclude the court erred in ruling on
visitation without any evidentiary basis to determine the children’s best interest.

[¶22] In Noonan, we explained that “[a]n entry of default prevents the defaulted party
from appearing and presenting evidence; it does not relieve the non-defaulting party of its
obligation to produce an evidentiary basis for the desired relief, nor does it relieve the
district court of its obligation to base its findings of fact upon such evidence.” Noonan v.
Noonan, 2005 WY 145, ¶ 7, 122 P.3d 964, 966 (Wyo. 2005) (citing Spitzer v. Spitzer, 777
P.2d 587, 592–93 (Wyo. 1989)). The district court in Noonan entered a default divorce
decree awarding joint legal and split physical custody of the children, establishing a
detailed visitation schedule, and ordering Husband to pay child support. Id. ¶ 1, 122 P.3d
at 964. But it held no hearing and had no evidentiary basis to enter such decree. Id. Mother
moved to set aside the default divorce decree, but the court denied her motion. Id. ¶¶ 1, 4,
122 P.3d at 964, 965. We reversed, concluding in relevant part that W.R.C.P. 55 (the rule

              (a) General and Special Findings by Court.

              (1) Trials by the Court or Advisory Jury. Upon the trial of questions of
              fact by the court, or with an advisory jury, it shall not be necessary for the
              court to state its findings, except generally for the plaintiff or defendant.
              Findings of fact and conclusions of law are unnecessary on decisions of
              motions under Rule 12 or 56 or any other motion except as provided in
              Rule 52(c).

              (A) Requests for Written Findings. If one of the parties requests it before
              the introduction of any evidence, with the view of excepting to the decision
              of the court upon the questions of law involved in the trial, the court shall
              state in writing its special findings of fact separately from its conclusions
              of law[.]


                                                    5
on entry of default and default judgment) required the court “to base its findings of fact
regarding property distribution, child custody, visitation, and support on some evidence in
the record.” Id. ¶¶ 7, 12, 122 P.3d at 965, 967.

[¶23] The same principles apply to these default proceedings to establish child custody,
visitation, and support. Consequently, entry of default prevented Father (the defaulted
party) from appearing and presenting evidence. See id. ¶ 7, 122 P.3d at 966. It did not
relieve Mother (the non-defaulting party) of her obligation to produce an evidentiary basis
for the relief she requested. See id. Nor did it relieve the district court of its obligation to
base its findings of fact on such evidence. See id.

[¶24] Though the court purported to have based its visitation decision on the best interest
of the children, it had before it only the parties’ assertions. It heard no evidence before
entering its default order. It therefore had no evidentiary basis to determine whether it was
in the children’s best interest for Father to have a slow, graduated 15-month visitation
schedule, as Mother requested, or a much quicker transition to standard visitation as Father
requested and the court ordered. Similarly, the court had no evidentiary basis to determine
whether it was in the children’s best interest for Father to have visitation every other
weekend during summer break, as Mother requested, or for most of the summer, as ordered.

[¶25] We therefore conclude the court abused its discretion in ordering visitation and
remand for evidentiary proceedings to determine what visitation schedule is in the
children’s best interest.

       B.     Child Support – Evidentiary Basis

[¶26] Mother argues the court abused its discretion by failing to comply with Wyo. Stat.
Ann. § 20-2-308, which requires the district court to obtain sufficient financial information
from each party in the form of a financial affidavit and/or testimony before determining
their income and calculating child support, see infra ¶ 29. This case presents a conundrum
because Mother, the non-defaulting party, got the precise child support relief she requested
and never objected to the court’s failure to comply with § 20-2-308. After reviewing the
record in light of the applicable child support statutes and our precedent, we conclude that
the court abused its discretion by calculating child support without having a sufficient
evidentiary basis to determine Father’s income even though Mother received the relief she
requested and failed to object.

[¶27] “Child support determinations are left to the court’s sound discretion and will not
be disturbed on appeal absent a clear abuse.” Snowden v. Jaure, 2021 WY 103, ¶ 11, 495
P.3d 882, 884 (Wyo. 2021) (citation omitted). Notably, however, the court’s discretion is
necessarily “guided by the applicable statutory provisions.” Johnson, ¶ 33, 458 P.3d at 38
(citation omitted).



                                               6
[¶28] The Child Support Act, Wyo. Stat. Ann. §§ 20-2-301 through -316, governs child
support. Section 20-2-308(a) unequivocally states: “No order establishing or modifying a
child support obligation shall be entered unless financial affidavits on a form approved by
the Wyoming supreme court which fully discloses the financial status of the parties have
been filed, or the court has held a hearing and testimony has been received.” Wyo. Stat.
Ann. § 20-2-308(a) (LexisNexis 2021). Subsection (b) addresses the documentation
required to support a financial affidavit:

                 Financial affidavits of the parties shall be supported with
                 documentation of both current and past earnings. Suitable
                 documentation of current earnings includes but is not limited
                 to pay stubs, employer statements, or receipts and expenses if
                 self-employed. Documentation of current earnings shall be
                 supplemented with copies of the most recent tax return to
                 provide verification of earnings over a longer period.

Wyo. Stat. Ann. § 20-2-308(b).

[¶29] We have described § 20-2-308’s requirements as mandatory and explained that the
statute “requires the district court to ensure the parties provide sufficient financial
information, in the form of proper financial affidavits and/or trial evidence, before it makes
a child support determination.” Lemus v. Martinez, 2019 WY 52, ¶¶ 21, 26, 441 P.3d 831,
836, 837 (Wyo. 2019) (citations omitted); see also JAG v. State, Dep’t of Fam. Servs., Div.
of Pub. Assistance & Soc. Servs., 2002 WY 158, ¶ 17, 56 P.3d 1016, 1021 (Wyo. 2002)
(“Wyoming statutes require that an evidentiary record be made in the course of establishing
child support[.]” (citing Wyo. Stat. Ann. § 20-2-308)); Peak v. Peak, 2016 WY 109, ¶ 9,
383 P.3d 1084, 1088 (Wyo. 2016) (noting that in default divorce proceedings “the district
court must obtain an evidentiary basis for its findings regarding property distribution, child
custody and visitation, and child support” (citations omitted)). 5

[¶30] In Noonan, we addressed child support in default situations:

5
  The statutory requirements may be waived in certain circumstances not present here. See, e.g., Long v.
Long, 2018 WY 26, ¶¶ 28–30, 413 P.3d 117, 126–27 (Wyo. 2018) (rejecting husband’s complaint about
the district court’s failure to comply with § 20-2-308 where he disregarded his statutory obligation to
provide a financial affidavit, the parties agreed to the child support amount he would pay, and the court had
husband and wife’s 2013 and 2014 federal income tax returns showing husband’s income during those
years); Verheydt v. Verheydt, 2013 WY 25, ¶¶ 7–15, 34, 295 P.3d 1245, 1247–49, 1253 (Wyo. 2013)
(concluding husband waived any objection to the district court’s failure to comply with § 20-2-308 where
he did not file a financial affidavit but the parties reached a settlement agreement on most aspects of child
support and agreed to have the court resolve the remaining child support issues based on the pleadings and
argument). Though Mother overstates the extent to which she insisted the court must comply with § 20-2-
308, any failure on her part in that regard did not relieve the district court of its statutory obligation to ensure
that an evidentiary record supported its child support determination. See JAG, ¶ 17, 56 P.3d at 1021; Peak,
¶ 9, 383 P.3d at 1088.


                                                         7
                While we understand that, in a default situation, it may be
                difficult or even impossible to obtain the financial affidavit of
                the defaulted party, the obligation remains for the non-
                defaulting party to file such affidavit, and the obligation
                remains for the district court to obtain sufficient financial
                evidence of both parties’ income to make factual
                determinations, and to comply with the presumptive child
                support guidelines found in Wyo. Stat. Ann. § 20-2-304
                (LexisNexis 2005), or to determine whether to deviate from
                those guidelines, as allowed by Wyo. Stat. Ann. § 20-2-307
                (LexisNexis 2005).

Noonan, ¶ 8, 122 P.3d at 966 (reversing because “[t]hat did not happen in this case”). 6

[¶31] In Brush v. Davis, 2013 WY 161, 315 P.3d 648 (Wyo. 2013), the district court did
precisely what Noonan contemplates in a default situation where both parties attend the
default hearing. The father in Brush filed a petition to modify custody and support. Id.
¶¶ 4, 5, 315 P.3d at 650, 651. After the mother defaulted, the court held a hearing where
both parties appeared without counsel. Id. ¶¶ 5, 6, 315 P.3d at 651. After the hearing, the
district court decided to award Father custody but asked each parent to submit a financial
affidavit because their respective incomes were unclear. Id. ¶ 7, 315 P.3d at 651. The
father filed a financial affidavit but the mother did not, so the court used her affidavit of
indigency to calculate her income. Id. We concluded the district court did not abuse its
discretion by doing so under the circumstances. Id. ¶ 29, 315 P.3d at 656.

[¶32] The district court made no such effort in this case. The record reflects that, even
though Father regularly attended hearings and represented himself, the court never asked
him to provide a financial affidavit or required him to testify about his income. And Mother
did not testify or present any evidence about Father’s income; her counsel made assertions

6
 In Lemus, we identified some options that are available to the district court “[i]f a party fails to comply
with the statute”:

                (1) the court may find adequate information to calculate income from
                evidence provided by the other parties; (2) the court may order the filing
                of a complete financial affidavit and enforce that order by contempt;
                and/or (3) the court may award attorney fees to the GAL and opposing side
                for the costs of obtaining complete financial information. See, e.g., Long
                v. Long, 2018 WY 26, ¶ 30, 413 P.3d 117, 126–27 (Wyo. 2018) (other
                evidence established the husband’s income); Walker v. Walker, 2013 WY
                132, ¶ 39, 311 P.3d 170, 178 (Wyo. 2013) (courts have authority to enforce
                their orders through contempt sanctions); W.R.C.P. 37 (sanctions for
                failure to comply with discovery obligations).

Lemus, ¶ 26 n.6, 441 P.3d at 837 n.6.


                                                     8
about his past and current employment as a roofer. Consequently, there was insufficient
evidence about Father’s income for the court to calculate child support. 7 Cf. Peak, ¶¶ 1, 4,
22–23, 383 P.3d at 1086, 1087, 1091 (distinguishing Noonan because, though father (the
defaulting party) failed to file a financial affidavit, the court held a hearing where it
received sufficient evidence about his finances from mother, including pay stubs, financial
statements, and federal income tax returns).

[¶33] The court should have tried to obtain information about Father’s income directly
from him, in the form of a financial affidavit and/or testimony. 8 See Brush, ¶ 7, 315 P.3d
at 651. If the court could not obtain financial information from Father it then may have
been appropriate to determine his income based on some other evidence. See Lemus, ¶ 26
n.6, 441 P.3d at 837 n.6; Fleet v. Guyette, 2020 WY 78, ¶ 37, 466 P.3d 812, 822–23 (Wyo.
2020) (finding no abuse of discretion where Father failed to submit the required financial
affidavit and the court relied on an affidavit from Mother’s attorney who investigated his
income); Brush, ¶ 29, 315 P.3d at 656.

[¶34] The district court abused its discretion by determining Father’s income without
sufficient evidentiary support.

                                             CONCLUSION

[¶35] The district court abused its discretion when it determined visitation and child
support without a sufficient evidentiary basis. We therefore reverse and remand for further
proceedings consistent with this opinion.




7
  To the extent the court purported to impute income to Father, it did not have a sufficient evidentiary basis
to do so. See Wyo. Stat. Ann. §§ 20-2-303(a)(ii) (defining “income” to include “potential income of parents
who are voluntarily unemployed or underemployed”), 20-2-307(b)(xi) (identifying factors a court “shall
consider” in deciding whether to impute income to a parent who is voluntarily unemployed or
underemployed); cf. Snowden, ¶ 19, 495 P.3d at 886 (concluding the district court’s decision to impute
income to Mother was reasonable based on Mother’s testimony and the other evidence at trial). There was
no evidence Father was voluntarily unemployed or underemployed. See Wyo. Stat. Ann. § 20-2-303(a)(ii).
By Mother’s counsel’s assertion he “has always been a roofer by trade” and currently worked for a roofing
company.
8
  We acknowledge that Father had been incarcerated prior to his release from prison in April 2021 and,
thus, any financial affidavit would have provided limited information about his earnings in the past two
years. But the default hearing did not occur until August 2021, four months after his release from prison,
and Mother indicated he was currently employed, so a financial affidavit or testimony could have provided
useful information in calculating his present income and net income.


                                                      9